Citation Nr: 0732577	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-07 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative spondylosis of the cervical spine 
at C5-6.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a right thigh injury. 

4.  Entitlement to an initial disability rating in excess of 
30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had honorable service from May 1981 to May 1984; 
service from October 1984 to October 1988 has been determined 
to be dishonorable for Department of Veterans Affairs (VA) 
purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Atlanta, Georgia, which adjudicated the issues 
on appeal.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in April 2007.  A transcript 
of that hearing has been associated with the claims file.

The issues concerning the propriety of the initial ratings 
assigned for the veteran's service-connected migraine 
headaches and right thigh disability are addressed in the 
REMAND portion of the decision below and is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's chronic sinusitis was first identified 
approximately six years after his period of honorable 
military service and has not been linked by competent medical 
evidence to that period of service. 

2.  The veteran's degenerative spondylosis of the cervical 
spine at C5-6 is manifested by slight to moderate limitation 
of motion of the cervical spine with pain on use, forward 
flexion between 30 and 45 degrees, and only minor radicular 
symptoms.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 101(2), 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.12(d)(4) (2007).

2.  The criteria for an initial 20 percent disability rating 
for degenerative spondylosis of the cervical spine at C5-6 
have been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (effective both prior to and on and after 
September 23, 2002) and Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Chronic Sinusitis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he developed a sinus condition in 
service and therefore requests service connection for chronic 
sinusitis.  Before adjudicating this claim, however, the 
Board points out that the veteran's only honorable military 
service was from May 11, 1981 to May 10, 1984.  In contrast, 
his subsequent service from October 1, 1984 to October 12, 
1988 has been determined by a VA administrative decision to 
be dishonorable for VA purposes and therefore not qualifying 
service for VA compensation purposes.  See 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.12(d)(4).  As such, the only relevant 
issue on appeal is whether the veteran's chronic sinusitis is 
related to his first period of honorable service from May 
1981 to May 1984. 

The veteran's service medical records for his period of 
honorable service make no reference to sinus problems.  These 
records show treatment on numerous occasions for chronic 
strep throat and an upper respiratory infection, which was 
eventually diagnosed as tonsillitis and resulted in a 
tonsillectomy in March 1983.  However, none of these records 
indicates that the veteran experienced sinus problems.  The 
Board places significant probative value on a separation 
examination report dated in May 1984, wherein the veteran 
checked the box for "NO" next to "Sinusitis."  A clinical 
evaluation at that time also found his sinuses to be normal.  
In light of these findings, the veteran's service medical 
records for his period of honorable service provide highly 
probative evidence against the veteran's claim.  

The Board notes that the veteran's service medical records 
for his second period of dishonorable service are 
unavailable.  Usually, in such cases, when service medical 
records are unavailable through no fault of the veteran, VA 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
However, since this period of service has been determined to 
be dishonorable for VA purposes, this heightened duty does 
not apply in this case.  See 38 U.S.C.A.             § 
101(2); 38 C.F.R. § 3.12(d)(4).

In addition to the service medical records, post-service 
medical records also provide evidence against the claim.  
These records show that the veteran was treated for a sinus 
condition many years after service.  In this regard, a report 
from Charity Hospital dated in February 1990 is the first 
documented treatment for sinusitis.  The record shows 
continued treatment for this condition at various private and 
VA medical facilities dated from 1990 to 2006.  The Board 
emphasizes, however, that none of these records includes a 
medical opinion concerning the etiology or date of onset of 
the veteran's sinusitis.  In other words, these reports do 
include a medical opinion relating the veteran's sinusitis to 
his period of honorable service, thereby providing evidence 
against the claim.  Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

In addition to the lack of a medical nexus opinion, the Board 
also notes that the six-year period between his period of 
honorable military service and the first documented complaint 
of sinus problems provides highly probative evidence against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 

In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran, including 
testimony at two personal hearings.  The veteran testified 
that his sinusitis is related to his upper respiratory 
infections for which he was treated during his first period 
of service.  Unfortunately, since the veteran is not 
competent to offer a medical opinion concerning the etiology 
of his sinusitis, his statements alone are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991) 
(laypersons are not competent to render medical opinions). 

In any event, even assuming for discussion purposes that the 
veteran is competent to testify concerning the etiology of 
his sinusitis, the Board finds that his lay statements in 
support of his claim are outweighed by the medical evidence 
of record, which clearly shows that his sinusitis was first 
identified approximately six-years after service and has not 
been linked by competent medical evidence to his period of 
honorable service from May 1981 to May 1984.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic sinusitis.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the appeal is denied.

II.  Increased Rating for 
Degenerative Spondylosis of the 
Cervical Spine at C5-6

The record shows that the veteran sprained his neck in June 
1981 during his period of honorable military service.  X-rays 
performed after service revealed spondylosis at C5-6.  As a 
result, in a July 2003 rating decision, the RO granted 
service connection and assigned a 10 percent rating for 
degenerative spondylosis of the cervical spine at C5-6, 
effective November 28, 2001.  

The veteran appealed that decision with respect to the 
initial 10 percent rating.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO rated the veteran's cervical spine disability under 
Diagnostic Code (DC) 5290, for limitation of motion of the 
cervical spine.  This code provides a 10 percent rating for 
slight limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 30 percent rating for severe 
limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290.  

Since the veteran's cervical spine disability involves disc 
disease, the Board will also consider DC 5293, for 
intervertebral disc syndrome.  This code provides a 20 
percent rating for moderate intervertebral disc syndrome with 
recurring attacks; a 40 percent rating for recurring attacks 
of severe intervertebral disc syndrome with intermittent 
relief; and a 60 percent rating for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's cervical spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 
5110(g).  

The first amendment pertaining to intervertebral disc 
syndrome became effective on September 23, 2002.  Under the 
revised criteria, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R.         § 4.71a, Diagnostic Code 
5293 (September 23, 2002).

Under the revised criteria, a 20 percent rating requires 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating requires incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating requires 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Id. 

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent rating if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or if the combined range of motion of 
cervical spine is not greater than 170 degrees.  A 30 percent 
rating is assigned if forward flexion of the cervical spine 
is 15 degrees or less, or for favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  Lastly, 
a 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2007).

Applying the above criteria to the facts of this case, the 
Board finds that, after factoring the veteran's complaints of 
pain on motion, his cervical spine exhibits moderate 
limitation of motion and thus meets the criteria for an 
initial 20 percent rating under DC 5290.  Although the words 
"slight," "moderate," and "severe" are not defined in the 
Rating Schedule, the Schedule for Rating Disabilities 
provides some guidance by listing normal ranges of motion of 
the cervical spine for VA purposes to be forward flexion of 
the cervical spine from zero to 45 degrees, extension from 
zero to 45 degrees, left and right lateral flexion from zero 
to 45 degrees, and left and right lateral rotation from zero 
to 80 degrees.  See Schedule for Rating Disabilities 
effective September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).

The relevant evidence includes two VA examination reports.  
An April 2003 VA examination report shows that the veteran's 
cervical spine demonstrated flexion of 30 degrees, extension 
of 30 degrees, and lateral flexion in both directions of 30 
degrees, and bilateral rotation of 50 degrees.  When examined 
by VA in February 2005, his cervical spine demonstrated 
flexion of 45 degrees, lateral flexion of 20 degrees, and 
bilateral rotation of 40 degrees.  The Board concludes that 
these findings are analogous to slight limitation of motion, 
for which a 10 percent rating is warranted under DC 5290.  

In addition to the criteria listed at DC 5290, however, the 
Board must also consider whether a higher disability rating 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  During his 
hearings, the veteran reported ongoing cervical pain, which 
appears to be supported by adequate pathology.  In light of 
these complaints, the Board finds that his cervical spine is 
characterized by moderate limitation of motion, for which a 
20 percent disability rating is assigned under DC 5290.  
Thus, a 20 percent rating is warranted for the veteran's 
degenerative spondylosis of the cervical spine at C5-6 since 
the initial grant of service connection.  

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent under all applicable rating criteria. 
The evidence discussed above does not show that the veteran's 
cervical spine demonstrates severe limitation of motion, as 
required for a 30 percent disability rating under DC 5290.  
Although the veteran's complaints of pain were sufficient to 
warrant a 20 percent disability rating, neither examination 
report made any reference to weakness, stiffness, lack of 
endurance, or fatigability of the cervical spine.  The Board 
also reviewed VA outpatient treatment records dated from 2005 
to 2006, none of which showed severe limitation of motion of 
the cervical spine.  In short, a disability rating in excess 
of 20 percent is not warranted under DC 5920, even with 
consideration of the veteran's complaints of pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board also finds that a disability rating in excess of 20 
percent is not warranted under DC 5293, as there is no 
evidence of recurring attacks of severe intervertebral disc 
syndrome with intermittent relief, as required for the next 
higher rating of 40 percent.  The Board has reviewed the VA 
outpatient treatment records, one of which notes the 
veteran's complaints of tingling in both hands, especially 
the left fourth digit.  Radiographs also show C7 
radiculopathy due to cervical spinal stenosis at C6-7.  The 
Board thus acknowledged that the veteran experiences some 
radicular symptoms due to his cervical spine disability.  

However, no significant neurological findings were shown 
during his two VA examinations.  The April 2003 VA 
examination report notes that sensation was intact, and that 
motor strength and deep tendon reflexes were symmetrical in 
both upper extremities.  The February 2005 examination report 
also notes that reflexes in both biceps were normal.  Hence, 
the examiner reported only mild functional loss attributable 
to the veteran's cervical spine disability.  In light of 
these findings, the medical evidence does not reflect that 
the veteran's cervical spine disability is manifested by 
severe intervertebral disc syndrome, as required for a 40 
percent rating under DC 5293. 

With respect to the revised rating criteria for 
intervertebral disc syndrome, effective September 23, 2002, 
the Board notes that the evidence does not establish the 
occurrence of incapacitating episodes.  Accordingly, the 
revised version of DC 5293, in effect from September 23, 
2002, cannot serve as a basis for an increased rating based 
upon incapacitating episodes.  With respect to the revisions 
to the Rating Schedule made effective from September 26, 
2003, the Board notes that the evidence does not show forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine such that a 
30 percent disability evaluation would be in order.  

In addition, since the veteran's orthopedic manifestations 
have been rated as 20 percent disabling, with no evidence of 
incomplete paralysis of the upper radicular group (fifth and 
sixth cervicals), 38 C.F.R. § 4.121a, DC 8510 (2007), a 
disability rating in excess of 20 percent is not warranted 
based on combining his orthopedic and neurologic 
manifestations of his cervical spine disability.  38 C.F.R. § 
4.25.  In this regard, a nerve conduction study performed in 
May 2006 showed evidence of some radiculopathy due to 
cervical spinal stenosis, but did not show evidence of any 
incomplete paralysis of the upper radicular group.  
Accordingly, a disability rating in excess of 20 percent is 
not warranted under the revised criteria for rating 
intervertebral disc syndrome.

In conclusion, the Board finds the veteran's degenerative 
spondylosis of the cervical spine at C5-6 meets the criteria 
for an initial 20 percent disability rating, but that a 
rating higher than 20 percent is not warranted at any time 
since the initial grant of service connection.

III.  The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in March 2002, January 2004, and 
March 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran also submitted additional VA outpatient treatment 
records with a waiver of RO consideration.  38 C.F.R. § 
19.31, 20.1304(c) (2007).  With respect to his cervical spine 
disability, the veteran was afforded two VA examinations to 
accurately assess the severity of that disability, both of 
which appear adequate for rating purposes.  

The Board also finds that a VA examination is not necessary 
to determine whether his chronic sinusitis is related to his 
period of honorable service, as the standards of the Court's 
recent decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the veteran was treated for upper 
respiratory infections in service, none of his service 
medical records show treatment for a sinus condition.  Also 
significant is the fact that sinusitis was first identified 
approximately six years after his period of honorable 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

Service connection for sinusitis is denied. 

An initial 20 percent disability rating for degenerative 
spondylosis of the cervical spine at C5-6 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

The Board finds that additional development is required 
before it can adjudicate the veteran's claim of entitlement 
to an initial disability rating in excess of 10 percent for a 
right thigh disability.  

The veteran's right thigh disability has been rated pursuant 
the range-of-motion criteria pertaining to the thigh.  
38 C.F.R. § 4.71a, DCs 5251 and 5252 (2007).  However, 
neither the April 2003 VA examination nor the February 2005 
VA examination addressed the range of motion of the veteran's 
right thigh.  Instead, these examinations focused on the 
veteran's right knee.  Therefore, the veteran should be 
scheduled to undergo a VA examination to assess the range of 
motion of his right thigh.  See 38 C.F.R. § 4.2; see also 
Massey v. Brown, 7 Vet. App. 204 (1994) (finding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria). 

Next, the Board notes that a rating decision dated in April 
2005 granted service connection and assigned a 30 percent 
rating for migraine headaches.  The veteran submitted at 
least one statement subsequent to that rating in which he 
appeared to disagree with the ratings assigned his service-
connected disabilities.  See VA Form 21-4138 (Statement in 
Support of Claim) received in February 2006.  Although he did 
not expressly indicate that he disagreed with the rating 
assigned his migraine headaches, at the April 2007 personal 
hearing, he indicated that he did intend to appeal the rating 
assigned that disability.  Thus, liberally construed, the 
February 2006 statement can constitute a timely notice of 
disagreement with respect to the propriety of the initial 30 
percent rating assigned for migraine headaches.  38 C.F.R. §§ 
20.201, 20.302 (2007).  To date, however, the RO has not 
issued a statement of the case in response to the veteran's 
notice of disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo an VA orthopedic examination to 
determine the nature and severity of his 
service-connected right thigh disability. 
The examination should include a complete 
test of the range of motion of the right 
thigh, documented in degrees.  The 
examiner should also answer the following 
questions: (a) whether the right thigh 
exhibits weakened movement, excess 
fatigability, incoordination, or pain on 
movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

3.  The RO should issue the veteran a 
statement of the case addressing the 
issue of entitlement to an initial 
disability rating in excess of 30 percent 
for migraine headaches.  The veteran 
should be given an opportunity to perfect 
an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran that the 
claims file will not be returned to the 
Board for appellate consideration of this 
issue following the issuance of the 
statement of the case unless he perfects 
his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


